DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “250” in Fig. 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification does not describe the reference number “250” from FIG. 10.  
Appropriate correction is required.

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities: 
 
Claims 2-10 recite “The assembly of ” which should have been “The PCB assembly of “ instead,
Claim 9 recites “the combination”, which should have been “a combination” instead.  
Claim 11 recites “…the second rear edge of the card…”, which should have been “…the second rear edge of the first card…” instead.

Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--.  See MPEP § 608.01(n).  Accordingly, claim 12 has not been further treated on the merits.

Claims 12-20 recite “The system of ”, which should have been “The instrumentation system of” instead.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swam et al. (US 7,463,722; hereinafter “Swam”).
	Regarding claim 1, Swam discloses a printed circuit board (PCB) assembly (54, 184, Fig. 15) comprising: a first region (such as top of 184 including 112) comprising: a first height L5 (height of the first region), a front edge defining a front plane (front toward faceplate 186, Fig. 15), and a first rear edge (rear edge at 112, Fig. 15) defining a first rear plane (defined a first rear plane); and a second region (central and bottom region of 184 including 113, 114) comprising: a second height L6 (height of the second region), the front plane including a front edge of the second region (front toward faceplate 186, Fig. 15), and a second rear edge (rear edge connecting at 113 and 114, Fig. 15) defining a second rear plane (defined a second rear plane), wherein the first rear plane and the second rear plane are parallel to each other and are spaced apart from each other (see cropped Fig. 15 below).

    PNG
    media_image1.png
    339
    457
    media_image1.png
    Greyscale

	Regarding claim 2, Swam discloses the PCB assembly of claim 1, and Swam further discloses a distance between the front plane and the first rear plane defining a first length L1, and a distance between the front plane and the second rear plane defining a second length L2, wherein the first length L1 is greater than the second length L2 (as shown in Fig. 15; see cropped Fig. 15 below).

    PNG
    media_image2.png
    336
    377
    media_image2.png
    Greyscale

Regarding claim 5, Swam discloses the PCB assembly of claim 2, and Swam further discloses a third rear edge (between 112 and 113 in Fig. 15) defining a third rear plane, wherein the third rear plane is parallel to the second rear plane, and wherein the third rear plane is spaced toward the front plane by a distance L4 and forms a notch (notch between 112 and 113) in the PCB assembly between the first and second regions (see cropped Fig. 15 below).

    PNG
    media_image3.png
    322
    442
    media_image3.png
    Greyscale

	Regarding claim 6, Swam discloses the PCB assembly of claim 1, and Swam further discloses the assembly of claim 1, and Swam further discloses wherein a connection port (connection port in 112, Fig. 15) is coupled to the first rear edge, and wherein another connection port (connection ports in 113 and 115, Fig. 15) is coupled to the second rear edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swam.
Regarding claim 3, Swam teaches the PCB assembly of claim 2, and Swam appears to show wherein the first length L1 is at least 10% greater than second length L2 (Fig. 15 appears to show L1 greater than L2 by 10%; see cropped Fig. 15 below).

    PNG
    media_image2.png
    336
    377
    media_image2.png
    Greyscale

Swam does not explicitly teaches the first length L1 is at least 10% greater than second length L2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first length L1 is at least 10% greater than second length L2 in Swam, since a change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, making L1 at least 10% greater than L2 allow the user to clearly see the orientation of the PCB assembly and prevent from inserting into the wrong orientation in the chassis.
Regarding claim 4, Swam teaches the PCB assembly of claim 2, and Swam appears to show wherein the first length L1 is at least 10% greater than second length L2 (Fig. 15 appears to show L1 greater than L2 by 10%, refer to cropped Fig. 15 above).
	Swam does not explicitly teach wherein the first length L1 is at least 10%, or at least 15%, or at least 20%, or at least 25%, or at least 30%, or at least 35%, or at least 40%, or at least 45%, or at least 50%, or at least 55%, or at least 60%, or at least 65%, or at least 70% greater than second length L2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first length L1 is at least 10%, or at least 15%, or at least 20%, or at least 25%, or at least 30%, or at least 35%, or at least 40%, or at least 45%, or at least 50%, or at least 55%, or at least 60%, or at least 65%, or at least 70% greater than second length L2 in Swam, since a change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, making L1 at a specific percentage greater than L2 allow the user to clearly see the orientation of the PCB assembly and prevent from inserting into the wrong orientation in the chassis.
	Regarding claim 7, Swam teaches the PCB assembly of claim 1. Swam does not teach wherein the first height L5 is at least 1.1 times greater than the second height L6. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have the first height L5 is at least 1.1 times greater than the second height L6 in Swam, since a change in dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, changing the height of each regions to make a different kind of L-shape PCB assembly in order to fit into different kind of chassis yields predictable results to one of ordinary skill in the art.
Regarding claim 10, Swam teaches the PCB assembly of claim 1. Swam does not explicitly teach wherein the PCB assembly is configured to consume a total power that is greater than a maximum power rating for a standard 6U PXI Express PCB assembly. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the PCB assembly is configured to consume a total power that is greater than a maximum power rating for a standard 6U PXI Express PCB assembly in Swam, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the PCB assembly consume more power allowing for additional electronic components to be used with the PCB assembly, and the power consumption can easily be determined by one of ordinary skill in the art without yielding any unexpected results. 


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swam, and further in view of Coward et al. (US 2005/0071689; hereinafter “Coward”).
	Regarding claims 8 and 9, Swam teaches the PCB assembly of claim 7. Swam does not teach wherein the second height L6 is substantially equal to a height of a standard 3U PXI Express PCB assembly, and wherein a combination of the first height L5 and the second height L6 is substantially equal to a height of a standard 6U PXI Express PCB assembly. However, Coward teaches a PCB assembly (Figs. 3, 4) comprising: a second height L6 (height of 3U cards, Fig. 3) is substantially equal to a height of a standard 3U PXI Express PCB assembly, and wherein a combination of a first height L5 (height of 6U cards, Fig. 3) and the second height L6 is substantially equal to a height of a standard 6U PXI Express PCB assembly (as shown in Figs. 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second height L6 is substantially equal to a height of a standard 3U PXI Express PCB assembly, and wherein a combination of the first height L5 and the second height L6 is substantially equal to a height of a standard 6U PXI Express in Swam, as taught by Coward, in order to fit both 3U and 6U modules in a chassis.

Claims 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PXI Systems Alliance (PXI Systems Alliance (“PXI-5 PXI Express Hardware Specification Revision 1.1”, published on May 31, 2018, [retrieved on 2022-12-02]. Retrieved from the internet <http://pxisa.org/specifications/default.aspx>) in view of Swam.
	Regarding claim 11, PXI Systems Alliance teaches an instrumentation system for configurable test solutions (Fig. 1-1 at pg. 12), the system comprising: a chassis (2.1.6 at pg. 31 and Fig. 2-18 at pg. 32) configured to receive a first card (3U and/or 6U cards in Fig. 2-18), with the first card being a printed circuit board (PCB) assembly (3U and 6U are PCB assembly; also see Figs. 3-1 and 3-5 at pg. 45 and 49); the first card comprising: a front edge forming a front plane (left edge in Figs. 2-1 and 2-2 on pg. 18), a first rear edge forming a first rear plane (right edge in Figs. 2-1 and 2-2 on pg. 18); and the chassis comprising: a plurality of card slots (see slots in Fig. 2-18 at pg. 32) configured to receive the first card, a 3U backplane configured to couple with the first rear edge of the card when the first card is installed in one of the plurality of card slots in the chassis (see Figs 2-17 and 2-18 where a 3U backplane is coupled to a 3U card).
	PXI Systems Alliance does not teach a second rear edge forming a second rear plane, with the first rear plane being spaced a greater distance away from the front plane than the second rear plane; and the 3U backplane configured to couple with the second rear edge of the card. However, Swam teaches a second rear edge forming a second rear plane (rear edge at 113 and 114, Fig. 15), with a first rear plane (rear edge at 112, Fig. 15) being spaced a greater distance away from a front plane (left edge at 186, Fig. 15) than the second rear plane (as shown in Fig. 15); and a backplane (104, Figs. 5 and 7) configured to couple with the second rear edge of the card.

    PNG
    media_image1.png
    339
    457
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second rear edge forming a second rear plane, with the first rear plane being spaced a greater distance away from the front plane than the second rear plane; and the 3U backplane configured to couple with the second rear edge of the card in PXI Systems Alliance, as taught by Swam, in order to make a L-shape PCB assembly and allow the user to clearly see the orientation of the PCB assembly and prevent from inserting into the wrong orientation in the chassis
	Regarding claim 13, PXI Systems Alliance in view of Swam teaches the instrumentation system of claim 11, and PXI Systems Alliance further teaches wherein the chassis is configured to receive a second card (see plurality of cards/modules in Fig. 2-18 at pg. 32) in another one of the plurality of card slots, and wherein the second card is configured to couple with the 3U backplane and communicate with the first card via the 3U backplane (see Figs 2-17 and 2-18 where a 3U backplane is coupled to a 3U card).
	Regarding claim 14, PXI Systems Alliance in view of Swam teaches the instrumentation system of claim 13, and PXI Systems Alliance further teaches wherein the second card is a standard 3U PXI Express PCB assembly, and wherein the 3U backplane supports communication protocols for a standard 3U PXI Express backplane (see Figs 2-17 and 2-18 where a 3U backplane is coupled to a 3U card; note this is just the standard specification in order for 3U PXI express to function properly).
	Regarding claim 15, PXI Systems Alliance in view of Swam teaches the instrumentation system of claim 11, and PXI Systems further teaches wherein the first rear edge is configured to couple to external cables at a rear of the chassis (note the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the first rear edge can certainly be configured to couple to external cables at a rear of the chassis).
	Regarding claim 16, PXI Systems Alliance in view of Swam teaches the instrumentation system of claim 11, and PXI Systems further teaches wherein the first card is configured for installation in the one of the plurality of card slots, and wherein the first card extends from the one of the plurality of card slots into an adjacent one of the plurality of card slots (see pg. 41, 3.5.2: “…If the system Module requires more than one slot width, it SHOULD extend to the left of the System Slot in full slot increments…”).
Regarding claims 17 and 18, PXI Systems Alliance in view of Swam teaches the instrumentation of claim 11. PXI Systems Alliance does not teach wherein the chassis is configured to supply a total power to at least one of the plurality of card slots, and wherein the total power is greater than 140 watts, and wherein the total power is at least 10 %, or at least 20%, or at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70%, or at least 80%, or at least 90%, or at least 100%, or at least 110%, or at least 120%, or at least 130%, or at least 140%, or at least 150%, or at least 160%, or at least 170%, or at least 180%, or at least 190%, or at least 200%, or at least 210%, or at least 220%, or at least 230%, or at least 240%, or at least 250%, or at least 260%, or at least 270%, or at least 280% greater than total power per card slot for a 6U PXI Express chassis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis is configured to supply a total power to at least one of the plurality of card slots, and wherein the total power is greater than 140 watts, and wherein the total power is at least 10 %, or at least 20%, or at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70%, or at least 80%, or at least 90%, or at least 100%, or at least 110%, or at least 120%, or at least 130%, or at least 140%, or at least 150%, or at least 160%, or at least 170%, or at least 180%, or at least 190%, or at least 200%, or at least 210%, or at least 220%, or at least 230%, or at least 240%, or at least 250%, or at least 260%, or at least 270%, or at least 280% greater than total power per card slot for a 6U PXI Express chassis in PXI Systems Alliance in view of Swam, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the chassis supply more power allowing for additional electronic components to be used with the PCB assembly, and the total power can easily be increased by one of ordinary skill in the art without yielding any unexpected results.
Regarding claim 20, PXI Systems Alliance in view of Swam teaches the instrumentation system of claim 11, and PXI System Alliance further teaches wherein the chassis further comprises a chassis height and a chassis width, wherein the chassis height is measured in a Z direction and the chassis height is substantially equal to a standard 6U PXI Express chassis height, and wherein the chassis width is measured in an X direction and the chassis width is substantially equal to a standard 6U PXI Express chassis width (see Figs. 2-17 and 2-18 at pgs. 31 and 32; also note this is just claiming a standard 6U PXI Express chassis dimension).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PXI Systems Alliance in view of Swam, and further in view of Ice (US 2004/0037054)
Regarding claim 19, PXI Systems Alliance in view of Swam teaches the instrumentation of claim 11. PXI Systems Alliance does not explicitly teach wherein the chassis further comprises card guides for a first card slot of the plurality of card slots, wherein the card guides comprise a top card guide, a first bottom card guide, wherein the card guides for the first card slot are configured to guide the first card into the first card slot, wherein the top card guide engages a top edge of the first card and the first bottom card guide. However, Swam a chassis (Figs. 2 and 5) comprises card guides (top and bottom 74, Figs. 2 and 5) for a first card slot (slot for 54 or 56, Figs. 2, 5) of the plurality of card slots, wherein the card guides comprise a top card guide (top 74, Fig. 5), a first bottom card guide (bottom 74, Fig. 2), wherein the card guides for the first card slot are configured to guide the first card into the first card slot, wherein the top card guide engages a top edge of the first card and the first bottom card guide (self-explanatory in Figs. 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chassis further comprises card guides for a first card slot of the plurality of card slots, wherein the card guides comprise a top card guide, a first bottom card guide, wherein the card guides for the first card slot are configured to guide the first card into the first card slot, wherein the top card guide engages a top edge of the first card and the first bottom card guide in PXI Systems Alliance in view of Swam, as taught by Swam, in order to align the first card into the right slot and connection.
The modified PXI Systems Alliance above does not teach a second bottom card guide, the second bottom card guide are configured to engage separate bottom edge portions of the first card, with the first bottom card guide being a greater vertical distance from the top card guide than the second bottom card guide. However, Ice teaches a chassis (orient the chassis 90 degree counter clock-wise for Fig. 8) a second bottom card guide (404, Fig. 8), the second bottom card guide are configured to engage separate bottom edge portions of a first card (308, Fig. 8), with a first bottom card guide (bottom 402, rotated Fig. 8) being a greater vertical distance from a top card guide (top 402, rotated Fig. 8) than the second bottom card guide (see cropped rotated Fig. 8 below).

    PNG
    media_image4.png
    438
    459
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second bottom card guide, the second bottom card guide are configured to engage separate bottom edge portions of the first card, with the first bottom card guide being a greater vertical distance from the top card guide than the second bottom card guide in PXI Systems Alliance in view of Swam, as taught by Ice, in order to provide a middle supporting guide for a larger first card.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Baldwin et al. (US 7,254,025) and Greenside et al. (US 6,580,616) disclose a PCB assembly comprising 3U and 6U cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841